Title: To George Washington from Brigadier General Samuel Holden Parsons, 21 May 1777
From: Parsons, Samuel Holden
To: Washington, George



Dear Genll
N. Haven [Conn.] 21st May 1777

Since the 15th Inst. I have had no Returns by which I can give any further particular Information of the State of the Regiments; in General small Additions are daily making: next Monday the finall Draft is to be made which I hope will nearly compleat Us: at present we have very few who have ingagd to the first of Jany Only. So great a proportion of our men when raisd will not have had the small pox & the season is now so far advanced that they will be of little Service this Campaign if they are now Innoculated with that Disease; I wish to know Your Excellency’s pleasure about Continuing the Innoculating at Present. By accounts from Rhode Island the Enemy are imbarking

about three Regiments where designd is not known. About 470 are at the East End of Long Island: 400 Waggons are Ordd to be supplied from Long Island & Fourteen Waggon Horses & Ten Horses Saddles & Bridles from Each Town there; these are now Collecting & are to be carried to New York.
I wish to have your Excellency’s Permission to purchase about Forty Whale Boat’s these with about Twenty now in the State will Enable us to make frequent Excurcions to Long Island by which the Enemy must be kept in constant Alarm, their Taking any Benefit of the Pasturage there the Insuing Summer prevented, & Many Other Advantages derive’d.
I shall send forward a Detachment for peeks kills to Day but find it exceeding Difficult to Cloath them in season to March; these things have not been so attended to by those appointed by this State for that purpose as they Ought to have been & I find they cannot be Supplied in Camp with any of the necessary Cloathing. I am Your Excellency’s Obt Humble Servt.
